Citation Nr: 1113501	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-04 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for right leg strain.

3.  Entitlement to service connection for status post operative Bartholin's gland cyst.

4.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 2001 to October 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Board hearing in her January 2006 notice of disagreement; however, on her February 2007 substantive appeal she indicated that she did not want a hearing and asked that her claim be considered based on the file only.  No hearing request is pending.  

The Board notes that the Veteran also disagreed with the August 2005 denial of service connection for lower back strain and recurrent left ingrown toenail.  However, the substantive appeal (VA Form 9) submitted following issuance of the statement of the case specifically limited the appeal to the issues listed on the cover page.  As such, these issues are not before the Board.  

After this case was certified to the Board, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).  The Veteran subsequently submitted the same medical records along with another form from her physician.  On the form, the physician checked a box indicating that it is more likely that the current diagnosis and symptoms listed in the assessment were a direct result of the Veteran's military service.  The form contained no diagnosis or assessment.  The medical documents showed an impression of osteopenia of the lumbar spine and hip.  Claims for entitlement to service connection for osteopenia, back and hip disabilities are not currently on appeal.  Given the above, the records are not pertinent to the claims on appeal and there is no need for these documents to be reviewed by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2010).  However, if the Veteran wishes to claim service connection for osteopenia of the lumbar spine or hip, she should do so with specificity at the RO.


The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  Medical examination during and shortly after service resulted in diagnoses of migraine headaches, and the Veteran has competently reported having headaches beginning in service.  

2.  The Veteran does not currently suffer from right leg strain.

3.  The Veteran underwent excision and marsupialization of a Bartholin's gland cyst in service, and a residual scar was noted on a February 2005 annual gynecological examination.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for establishing service connection for right leg strain have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for establishing service connection for status post operative Bartholin's gland cyst with bilateral marsupialization have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the fully favorable determination regarding service connection for migraine headaches, no further discussion of VCAA compliance is necessary as to that issue.

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2004 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was readjudicated in March 2007.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (including mental health and OBGYN records), VA treatment records and examination reports, and private treatment records.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Migraine Headaches

The Veteran reports having migraine headaches that began during service.  Service treatment records show multiple complaints of headaches.  Migraine headaches were diagnosed in June 2002 and October 2002.  

The Veteran was afforded a VA contracted examination in January 2005, approximately 3 months after her separation from service.  She reported having headaches that began in 2001 which required that she avoid movement and light during attacks, and averaged once every 5 days and lasted for 3 hours.  After an examination, the examiner diagnosed migraine.  The examiner indicated that the diagnosis was made based on subjective rather than objective factors.  

The Veteran is competent to report observable symptoms, such as a headache.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As the evidence shows migraine headaches during service and currently, and the Veteran competently reports that the headaches began during service and have continued since, entitlement to service connection for migraine headaches is warranted.  

II. Right Leg Strain

The Veteran filed a claim for service connection for leg strain, which she indicated began in April 2003.  She reports current right leg pain.  

Service treatment records reveal that in June 2001, the Veteran complained of knee pain and was diagnosed with patellofemoral syndrome.  Service treatment records also include an undated treatment record which indicates that the Veteran complained of right leg pain for 2 days.  She also had right arm pain.  The examiner did not think that the arm and leg pain were related and commented that the right leg pain sounded like sciatica.  The Veteran was prescribed Naproxen.  In April 2003, the Veteran complained of right leg pain for the past 3 weeks.  She reported no history of leg pain and was reportedly lying in bed when the onset of pain occurred.  After an examination, the assessment was groin strain and the Veteran was prescribed Naprosyn.  

The Veteran was afforded a VA contracted examination in January 2005.  She complained of leg strain since 2003 with pain from her thigh to her knee.  Examination revealed a normal gait.  There was no muscle wound, and palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  There were no signs of lowered endurance or impaired coordination.  For muscle group XII, strength was graded at 5.  There was no muscle herniation, nor was there any involvement of the tendon, bone, joint or nerve damage.  There was no joint involvement.  Range of motion testing of the right leg was normal.  Lower extremity motor function and sensory examination was within normal limits.  Reflexes were 3+.  Right leg X-rays were negative.  The examiner stated that there was no current diagnosis for the claimed right leg strain because the condition had resolved.  

Thus, the medical evidence indicates that while the Veteran may have had some right leg complaints during service, she does not have a current right leg strain.  

The only description of symptoms provided by the Veteran is that she has leg pain.  The Board notes that complaints of chronic pain, alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22 (1998) (holding that there was no objective evidence of a current disability, where the medical records showed the veteran's complaints of pain, but no underlying pathology was reported).  To the extent the Veteran's request for service connection reflects a contention that she currently suffers from a right leg strain, the Board finds that the medical evidence of record showing no current disability is entitled to greater probative value than the Veteran's lay contention.  The Board acknowledges that the Veteran served in medical operations during service; however, she was not a medical practitioner; rather, she was involved in health services management.  The physical inspection of the Veteran's right leg, as well as the objective testing including X-ray performed by trained medical professionals is more probative as to the actual presence of the claimed disability than the Veteran's contentions.  Thus, the Board finds the medical evidence reflecting no current right leg disability to be of greatest probative value in determining the existence disability. 

In the absence of a current right leg disability, service connection is not warranted.  See Brammer, supra; see also Degmetich, supra.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III. Status Post Operative Bartholin's Gland Cyst

Service treatment records show a diagnosis of recurrent Bartholin's gland cysts and abscesses.  In April 2004, the Veteran had a partial excision of the left Bartholin's gland and bilateral marsupialization.  

At the Veteran's January 2005 VA contracted examination she declined pelvic examination as she had recently had a vaginal delivery and had sutures placed.  She did complain of pelvic pain and irregular menstruation.  During a February 2005 annual VA gynecological examination the Veteran complained of intermittent swelling and irritation on the right side of introitus near the site of marsupialization of the Bartholin's gland.  Examination revealed a red, tender, and irritated area around the surgical scar in the Bartholin's gland area on the right.  

As the evidence reflects the claimed condition in service and evidence of current residuals from the post operative treatment rendered in service, service connection for status post operative Bartholin's gland cyst with bilateral marsupialization is warranted.  


ORDER

Entitlement to service connection for migraine headaches is granted.  

Entitlement to service connection for right leg disability is denied.

Entitlement to service connection for status post operative Bartholin's gland cyst with bilateral marsupialization is granted.



REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.

Service treatment records show diagnoses of adjustment disorder with mixed anxiety and depressed mood.  The Veteran also attended stress management class, anger management class, and psychotherapy.  

The Veteran was afforded a VA contracted mental disorders examination in February 2005.  She reported feeling depressed in 2003 but better the last two months after she had her baby.  The examiner did not have any psychiatric records to review at the time.  The examiner entered an Axis I diagnosis of "Adjustment disorder with mixed emotional features history of not found in this examination."  VA outpatient treatment records show a positive depression screen in March 2005, and treatment for and diagnosis of depression thereafter.  

As the examiner in February 2005 did not have the benefit of reviewing the service treatment records (which are now in the claims file) and the Veteran now has additional symptomatology, a psychiatric examination should be scheduled.  

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Fayetteville, North Carolina and the VA Community Based Outpatient Clinic in Jacksonville, North Carolina dating since March 2007.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the nature of any psychiatric disability, and to obtain an opinion as to whether such is possibly related to service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all psychiatric disorders identified.  The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder started in or is related to service.  A rationale for all opinions expressed should be provided.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and her attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on her part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

	


Department of Veterans Affairs


